Exhibit 10.1

Amendment No. 1 to

Anworth Mortgage Asset Corporation

2002 Incentive Compensation Plan

Pursuant to Section VII.E of the Anworth Mortgage Asset Corporation 2002
Incentive Compensation Plan (the “Plan”), the Board of Directors of Anworth
Mortgage Asset Corporation (the “Company”) has adopted this Amendment No. 1 to
the Plan on October 8, 2009, effective for each fiscal quarter of the Company
ending after such date.

Paragraph B of the Appendix to the Plan is hereby amended in its entirety to
read as follows:

B. AVERAGE NET WORTH shall mean for any period, (i) the daily average of the
cumulative net proceeds to date from all offerings of the Company’s equity
securities, after deducting any underwriting discounts and commissions and other
expenses and costs relating to the offerings, plus (ii) the Company’s retained
earnings computed by taking the average of such values at the end of each month
during such period.

Except as set forth above, the Plan as originally adopted shall remain in full
force and effect.

 

ANWORTH MORTGAGE ASSET CORPORATION

By:

 

/s/    Thad M. Brown

Title:

  Chief Financial Officer